Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16798162, filed on 02/21/2020.  Claims 1-18 are now pending and ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/20/2020, 09/27/2021, and 01/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 7, 9, 12, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG PUB 20190340783 A1) in view of Joos et al. (US PG PUB 20210216797 A1) in further view of Ratti (US PG PUB 20180211117 A1).
With regards to claim 1, Chen discloses obtaining a detection frame having a category of vehicle from an image through a first neural network to determine coordinate information of the detection frame (Chen, ¶ [0055];  autonomous vehicle (category of vehicle) uses neural network to obtain coordinate information of the exact position the vehicle is in from obtained image frame).
Chen does not appear to explicitly disclose determining whether an area corresponding to the detection frame in the image is an illegal parking area through a second neural network; and in response to determining that the area is the illegal parking area, determining whether the coordinate information of the detection frame is changed within a preset period of time to determine whether the vehicle is parked illegally.
Joos discloses determining whether an area corresponding to the detection frame in the image is an illegal parking area through a second neural network (Joos, ¶ 0047;  Deep neural network is utilized to determine if a parking spot is illegal or legal); 
Chen and Joos are analogous art as they are in the same field of endeavor of vehicle neural network applications.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify determining the vehicle coordinate location of Chen by utilizing determining an illegal parking spot from a vehicle as taught by Joos.
The motivation for doing so would have been because determining a vehicle location and detecting an illegal parking spot would be an obvious physical application for using neural networks and determining if the vehicle is in an illegal spot.
Chen in view of Joos do not appear to disclose in response to determining that the area is the illegal parking area, determining whether the coordinate information of the detection frame is changed within a preset period of time to determine whether the vehicle is parked illegally.
Ratti discloses in response to determining that the area is the illegal parking area, determining whether the coordinate information of the detection frame is changed within a preset period of time to determine whether the vehicle is parked illegally (Ratti, ¶ 0132;  a vehicle is determined to be illegal parked if the vehicle is in a spot for a certain period of time).
Chen in view of Joos and Ratti are analogous art as they are in the same field of endeavor of vehicle image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify detecting an illegal spot of Chen in view of Joos by utilizing determining if a vehicle moves over a threshold amount during a period of time to determining if the car is in the illegal spot as taught by Ratti.
The motivation for doing so would have been because using a set amount of time to determine if the vehicle is in an illegal parking spot would help make the method more efficient as the system does not need to constantly check the location of the car.

With regards to claim 3, Chen in view of Joos in further view of Ratti disclose the method of claim 1.  
Joos further discloses inputting a portion of the image within the detection frame to the second neural network to output a corresponding road category of each pixel in the portion of the image within the detection frame; and  14Docket No. 702110determining whether the area corresponding to the detection frame is the illegal parking area, based on the road category of each pixel within the detection frame and a preset rule (Joos, ¶ 0047;  Deep neural network is utilized to categorize if pixels on roadway are part of a legal or illegal parking spot).
The motivation for combination is essentially similar to that of claim 1.  Therefore, the rationale used in claim 1 is applied to claim 3.

With regards to claim 6, Chen in view of Joos in further view of Ratti disclose the method of claim 1.  
Chen does not appear to explicitly disclose wherein the coordinate information of the detection frame comprises four corner coordinates of the detection frame.  However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that the coordinate system can easily be modified so that the coordinates could be in reference to the frame rather than the vehicle itself.  Chen discloses utilizing a coordinate system to obtain location of the vehicle but the claim language does not specify why the coordinates must be a four corner coordinate and the Examiner believes it would be an obvious design modification.

With regards to claim 7, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 7.

With regards to claim 9, the claim limitations are essentially similar to those of claim 3.  Therefore, the rationale used to reject claim 3 is applied to claim 9.

With regards to claim 12, the claim limitations are essentially similar to those of claim 6.  Therefore, the rationale used to reject claim 6 is applied to claim 12.

With regards to claim 13, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 13.

With regards to claim 15, the claim limitations are essentially similar to those of claim 3.  Therefore, the rationale used to reject claim 3 is applied to claim 15.

With regards to claim 18, the claim limitations are essentially similar to those of claim 6.  Therefore, the rationale used to reject claim 6 is applied to claim 18.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does not disclose nor make obvious the limitations “inputting an image to the second neural network to output a road category corresponding to each pixel of the image and obtain a correspondence between a 15coordinate of each pixel and the road category; obtaining the coordinate of each pixel of the image within the detection frame, and obtaining the road category of each pixel within the detection frame based on the correspondence between the coordinate of each pixel and the road category” with the rest of the limitations of claim 2.  Specifically, the prior art did not disclose categorizing each individual pixel and obtaining a coordinate for each pixel and obtaining a correspondence between each pixel.
Claim 4 is objected to as it depends off of claim 2.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 5, the prior art does not disclose nor make obvious the limitations “and comparing the number of pixels corresponding to the illegal road category with a preset value, to determine whether the area where the detection frame is located is the illegal parking area” in combination with the other limitations of claim 5.

Claim 8 is objected to for the same reasons as claim 2 as the claim limitations are essentially similar but in a different embodiment.
Claim 10 is objected to as it depends off of claim 8.
Claim 11 is objected to for the same reasons as claim 5 as the claim limitations are essentially similar but in a different embodiment.
Claim 14 is objected to for the same reasons as claim 2 as the claim limitations are essentially similar but in a different embodiment.
Claim 16 is objected to as it depends off of claim 14.
Claim 17 is objected to for the same reasons as claim 5 as the claim limitations are essentially similar but in a different embodiment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667